           Case 2:20-cv-01550-APG-DJA Document 9 Filed 08/25/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JAGDISH MEHTA,                                            Case No.: 2:20-cv-01550-APG-DJA

 4           Plaintiff                                    Order to Show Cause Why This Action
                                                          Should Not Be Remanded for Lack of
 5 v.                                                          Subject Matter Jurisdiction

 6 PRICECOSTCO INTERNATIONAL, INC.,
   et al.,
 7
           Defendants
 8

 9         In light of Costco Wholesale Corporation’s response (ECF No. 8) to my order to show

10 cause, I deem the order to show cause (ECF No. 7) satisfied and I will not remand for lack of

11 subject matter jurisdiction at this time. However, the parties remain responsible for establishing

12 subject matter jurisdiction exists in this case prior to entry of final judgment.

13         DATED this 25th day of August, 2020.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
